Exhibit 99.3 ENTERPRISE GP HOLDINGS L.P. INDEX TO FINANCIAL STATEMENTS Page No. Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2009 and 2008 F-3 Statements of Consolidated Operations for the Years Ended December 31, 2009, 2008 and 2007 F-4 Statements of Consolidated Comprehensive Income for the Years Ended December 31, 2009, 2008 and 2007 F-5 Statements of Consolidated Cash Flows for the Years Ended December 31, 2009, 2008 and 2007 F-6 Statements of Consolidated Equity for the Years Ended December 31, 2009, 2008 and 2007 F-7 Notes to Consolidated Financial Statements Note 1 – Partnership Organization and Basis of Presentation F-8 Note 2 – Summary of Significant Accounting Policies F-10 Note 3 – Recent Accounting Developments F-17 Note 4 – Revenue Recognition F-18 Note 5 – Equity-based Awards F-21 Note 6 – Derivative Instruments, Hedging Activities and Fair Value Measurements F-29 Note 7 – Inventories F-37 Note 8 – Property, Plant and Equipment F-38 Note 9 – Investments in Unconsolidated Affiliates F-41 Note 10 – Business Combinations F-45 Note 11 – Intangible Assets and Goodwill F-47 Note 12 – Debt Obligations F-52 Note 13 – Equity and Distributions F-60 Note 14 – Business Segments F-64 Note 15 – Related Party Transactions F-69 Note 16 – Provision for Income Taxes F-73 Note 17 – Earnings Per Unit F-74 Note 18 – Commitments and Contingencies F-75 Note 19 – Significant Risks and Uncertainties F-81 Note 20 – Supplemental Cash Flow Information F-84 Note 21 – Quarterly Financial Information (Unaudited) F-84 Note 22 – Supplemental Parent Company Financial Information F-85 Note 23 – Subsequent Event F-89 F-1 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of EPE Holdings, LLC and Unitholders of Enterprise GP Holdings L.P. Houston, Texas We have audited the accompanying consolidated balance sheets of Enterprise GP Holdings L.P. and subsidiaries (the “Company”) as of December 31, 2009 and 2008, and the related statements of consolidated operations, comprehensive income, cash flows, and equity for each of the three years in the period ended December 31, 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on the financial statements based on our audits.We did not audit the financial statements of Energy Transfer Equity L.P., an investment of the Company, which is accounted for by the use of the equity method.The Company’s equity in Energy Transfer Equity L.P.’s net income of $77.7 million and $65.6 million (with both amounts prior to the Company’s excess cost amortization – see Note 9) for the years ended December 31, 2009 and 2008, respectively,is included in the accompanying consolidated financial statements.Energy Transfer Equity L.P.’s financial statements were audited by other auditors whose report has been furnished to us, and our opinion, insofar as it relates to the amounts included for Energy Transfer Equity L.P., is based solely on the report of the other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Enterprise GP Holdings L.P. and subsidiaries at December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of December 31, 2009, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 1, 2010 expresses an unqualified opinion on the Company's internal control over financial reporting. The consolidated financial statements give retroactive effect to the acquisition of TEPPCO Partners, L.P. (“TEPPCO”) and Texas Eastern Products Pipeline Company, LLC (“TEPPCO GP”) by Enterprise Products Partners L.P. on October 26, 2009, which has been accounted for at historical cost as a reorganization of entities under common control as described in Notes 1 and 11 to the consolidated financial statements.Also, as discussed in Note 1 to the consolidated financial statements, the disclosures in the accompanying consolidated financial statements have been retrospectively adjusted for a change in the composition of reportable segments as a result of the acquisition of TEPPCO and TEPPCO GP by Enterprise Products Partners L.P. /s/ DELOITTE & TOUCHE LLP Houston, Texas March 1, 2010 F-2 Table of Contents ENTERPRISE GP HOLDINGS L.P. CONSOLIDATED BALANCE SHEETS (Dollars in millions) December 31, ASSETS 2008* Current assets: Cash and cash equivalents $ $ Restricted cash Accounts and notes receivable – trade, net of allowance for doubtful accounts of $16.8 at December 31, 2009 and $17.7 at December 31, 2008 Accounts receivable – related parties Inventories Derivative assets Prepaid and other current assets Total current assets Property, plant and equipment, net Investments in unconsolidated affiliates Intangible assets, net of accumulated amortization of $795.0 at December 31, 2009 and $675.1 at December 31, 2008 Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ $ Accounts payable – related parties Accrued product payables Accrued expenses Accrued interest Derivative liabilities Other current liabilities Total current liabilities Long-term debt (see Note 12) Deferred tax liabilities Other long-term liabilities Commitments and contingencies Equity: (see Note 13) Enterprise GP Holdings L.P. partners’ equity: Limited Partners: Units (139,191,640 Units outstanding at December 31, 2009 and 123,191,640 Units outstanding at December 31, 2008) Class C Units (16,000,000 Class C Units outstanding at December 31, 2008) General partner ** ** Accumulated other comprehensive loss ) ) Total Enterprise GP Holdings L.P. partners’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ ** Amount is negligible. See Notes to Consolidated Financial Statements. *See Note 1 for information regarding these recasted amounts and basis of financial statement presentation. F-3 Table of Contents ENTERPRISE GP HOLDINGS L.P. STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions, except per unit amounts) For Year Ended December 31, 2008* 2007* Revenues: Third parties $ $ $ Related parties Total revenues (see Note 14) Costs and expenses: Operating costs and expenses: Third parties Related parties Total operating costs and expenses General and administrative costs: Third parties Related parties Total general and administrative costs Total costs and expenses Equity in income of unconsolidated affiliates Operating income Other income (expense): Interest expense ) ) ) Interest income Other, net ) Total other expense, net ) ) ) Income before provision for income taxes Provision for income taxes ) ) ) Net income Net income attributable to noncontrolling interest (see Note 13) Net income attributable to Enterprise GP Holdings L.P. $ $ $ Net income allocated to: (see Note 13) Limited partners $ $ $ General partner $
